DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection.


Response to Amendments
The rejection of claims 1-7 and 9-16 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180171534 by Chae et al. in view of U.S. Patent Application Publication 20110120196 by Kim, WO2005106101A1 by Ozbek et al., U.S. Patent Application Publication 20150252514 by Seo et al., and KR20150091935A by Kim (hereinafter “Kim ‘935”).
As to claim 1, Chae teaches a washing machine comprising a first housing 110 (fig. 1); a second housing 210; a first tub 120; a second tub 220; and a first detergent supplier to supply detergent to the first tub (para. 116).
Chae is silent as to a second detergent supplier to supply detergent to the second tub.  However, one of ordinary skill in the art would have recognized as obvious to duplicate the explicitly taught detergent supplier for the first tub so that a second supplier supplies detergent to the second tub, for the common and known purpose of providing a detergent solution to the second tub.  Furthermore, Kim teaches that detergent suppliers provide the benefit of supplying a mixture of detergent and water and also the capability of supplying different kinds of detergents (paras. 6-7).  For these reasons one of ordinary skill in the art would have recognized as obvious to have a second detergent supplier.
Since Chae is silent as to a second detergent supplier, it does not teach that is has a first supply assembly to supply detergent by a siphon and having a first detergent container and a detergent container cover.  However, one of ordinary skill in the art would have recognized as obvious to use a siphon to supply a detergent solution in combination with a container and container cover.  Kim teaches a washing machine with a detergent supplier that has a well-known and common siphon structure to deliver detergent solution to a tub (abstract, fig. 4) and further has and a detergent container 150 and container cover 120 (fig. 4).  One of ordinary skill in the art would have understood that the siphon structure accomplishes the known purpose of delivering detergent solution, and one of ordinary skill in the art would have had a reasonable expectation of success of using such structure in the washing machine taught by Chae.
Neither Chae nor Kim teaches a first valve in a detergent supply path to the tub, the first valve to block water in the tub from flowing backwards in the detergent supply path and couplable to an interior of the detergent container cover and disposed inside of a detergent hose.  However, one of ordinary skill in the art would have recognized as obvious to have used a valve to prevent backwards flow.  Ozbek teaches a valve 3 couplable to an interior of a detergent container and disposed inside a detergent hose (fig. 11).  Although Ozbek teaches that its valve blocks vapor in a tub from flowing backwards in the detergent supply path (abstract), one of ordinary skill in the art would have recognized as obvious to configure its valve to also block water as well as vapor.  Seo teaches that water should also be prevented from flowing backwards into a detergent dispenser (para. 30).
Ozbek teaches that its valve is configured to block vapor, and Seo does not teach a structure of its valve to block water.  Consequently, they do not teach that the valve blocks water based on buoyancy of a sealing member in the detergent supply path, the sealing member being guided along a guide member.  However, such structure is known in the art of check valves (also known as non-return valves and backflow prevention valves).  Kim ‘935 teaches a sealing member 130 having an elastic member 131 (fig. 1) that blocks water from moving backwards based on buoyancy of the sealing member in water (see figs. 2 and 3, para. 1), the sealing member being guided by a guide member (collectively the structures that support the sealing member along its moving path, in particular 110a and 120, fig. 1).  One of ordinary skill in the art would have recognized as obvious that a check valve, such as the check valve taught by Kim ‘935, would function as intended in the washing machine taught by Chae for its intended purpose of preventing fluid backflow.  Check valves are well-known among various arts, and one of ordinary skill in the art would have recognized that check valves, as with other types of valves and typical fluid flow components such as piping and pipe fittings, may be applied to applications in which fluid flow control is desired as long as they would function as intended.  The valve of Kim ‘935 would function as intended to prevent water from flowing backwards into a detergent supplier.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Chae does not teach a particular location of its first detergent supplier, but based on figs. 1 and 2, one of ordinary skill in the art would have recognized as obvious that it would have been obvious to try to locate the supplier in the second housing, and that Chae most likely contemplates such location.  Chae depicts element 162 (undefined in its specification) within the second housing and upstream of the water supply pipe 161; one of ordinary skill in the art would have understood that element 162 depicts a detergent supplier.  Also, given the structure of the machine as shown in fig. 1, the second housing would have been an obvious and likely location for the first detergent supplier.
As to claim 3, Kim teaches a siphon tube 151 and a siphon cap 157 (fig. 5).
As to claim 4, Kim teaches a lip 158 (fig. 5) that protrudes from an outer circumferential surface of the cap.
As to claim 5, Kim teaches that the lip 158 is at a height lower than the height of the tube (fig. 4).
As to claim 6, Kim teaches that detergent in the container is supplied when a water level in the container is higher than the tube (para. 82).
As to claim 7, Ozbek teaches that a (first) check valve is in a supply path connecting a detergent cover and a tub (fig. 11).
As to claim 9, one of ordinary skill in the art would have recognized as obvious that the detergent container cover would have an opening to a supply path, as taught by Ozbek (see fig. 11).  Upon the modification to have the check valve taught by Kim ‘935, the opening would have a protrusion to support movement of the sealing member when water is flowing backwards (see fig. 3).
As to claim 10, Kim ‘935 teaches that its sealing member includes an silicon (para. 27).
As to claim 11, one of ordinary skill in the art would have recognized as obvious that in order for the check valve to perform the function as suggested by Ozbek and Seo, the sealing member would open the supply path when water is supplied and close the supply path when moved in the opposite direction to prevent a backflow of fluid.
As to claim 12, Kim ‘935 teaches that its guide member has a first support lip supporting the sealing member in a direction of water supply and a second support lip supporting the sealing member in an opposite direction (see figs. 1-3).
As to claim 13, although Chae is silent as to a second supply assembly, one of ordinary skill in the art would have recognized as obvious that it would have a container, supply path, and second valve device, as an obvious duplication of the structures cited above to perform their stated and intended purposes.
As to claim 14, Chae teaches a door 216 for the inlet to the second housing (fig. 1).  Although Chae does not teach that a second detergent supplier is covered by the door, one of ordinary skill in the art would have recognized that having the supplier in this location would be an obvious location to try, with a reasonable expectation of success, and also would have been obvious given the location of the water supply components and second housing structure necessitating the location of the second supplier near or under the door.
As to claim 15, Chae teaches that the first tub has an opening on the front of the first housing and the second tub has an opening on the top of the second housing (fig. 1).
As to claim 16, Kim ‘935 teaches that its guide member has a first support lip  extending in a first direction and a second support lip extending in a perpendicular second direction, the guide member configured to guide the sealing member (see figs. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711